                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



WILLIAM BRIDGEWATER,

                                       Plaintiff,

               v.                                             CASE NO. 19-3105-SAC


JEFF EASTER,

                                       Defendant.


                                MEMORANDUM AND ORDER

       This matter is a civil rights action filed under 42 U.S.C. § 1983. Mr. Bridgewater proceeds

pro se and in forma pauperis. Plaintiff complains of overcrowded conditions at the Sedgwick

County Detention Facility (SCDF) in Wichita, Kansas.               Plaintiff seeks $5,000,000 in

compensatory damages and an order to bring the SCDF Annex up to code.

       On July 26, 2019, the Court entered a Memorandum and Order to Show Cause (ECF No.

7)(“MOSC”) ordering Plaintiff to show cause by August 26, 2019, why this matter should not be

dismissed due to the deficiencies set forth. The MOSC stated that if Plaintiff failed within the time

allotted to file a response, this action could be dismissed without further notice. Plaintiff has not

responded to the MOSC.

       As explained in the MOSC, Mr. Bridgewater’s complaint is subject to dismissal because

the conditions he describes do not amount to cruel and unusual punishment as required to state an

Eighth Amendment claim. Plaintiff does not allege he has been deprived of the adequate food,

clothing, shelter or medical care. See Barney v. Pulsipher, 143 F.3d 1299, 1310 (10th Cir. 1998).


                                                    1
Nor does his complaint demonstrate that the conditions at the SCDF Annex create a substantial

risk of serious harm. See id. Plaintiff’s allegations do not reflect the type of “extreme deprivation[

]” “sufficiently grave to form the basis of an Eighth Amendment violation.” Hudson v. McMillian,

503 U.S. 1, 9 (1992).

       For this reason, Plaintiff’s complaint is dismissed.

       IT IS THEREFORE ORDERED that this action is dismissed without prejudice.

       IT IS SO ORDERED.

       DATED: This 18th day of September, 2019, at Topeka, Kansas.



                                               s/_Sam A. Crow_____
                                               SAM A. CROW
                                               U.S. Senior District Judge




                                                  2
